--------------------------------------------------------------------------------

Exhibit 10.7
 
[FORM OF]
INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made this 27th day of
September, 2010, between Parametric Sound Corporation, a Nevada corporation (the
“Company”), and ____________________, an individual (“Indemnitee”).
 
RECITALS
 
WHEREAS, Indemnitee is a member of the board of directors (“Board” or “Board of
Directors”) and/or an officer of the Company;
 
WHEREAS, the Corporation has adopted bylaws (“Bylaws”) providing for the
indemnification of the directors and executive officers of the Company (“Covered
Persons”);
 
WHEREAS, the Bylaws and Nevada Revised Statute Sections 78.751 and 78.7502 (the
“State Statutes”) specifically provide that they are not exclusive, and thereby
contemplate that agreements may be entered into between the Company and a
Covered Person with respect to indemnification of such Covered Person;
 
WHEREAS, Indemnitee is willing to serve, to continue to serve, and to take on
additional service for and on behalf of the Company on the condition that
Indemnitee is indemnified as set forth in this Agreement;
 
WHEREAS, it is intended that Indemnitee shall be paid promptly by the Company
all amounts necessary to effectuate in full the indemnity provided in this
Agreement; and
 
WHEREAS, to induce Indemnitee to continue to serve as a director and/or officer
of the Company, the Company has determined and agreed to enter into this
Agreement with Indemnitee.
 
NOW, THEREFORE, in consideration of Indemnitee’s continued service as a director
and/or officer of the Company after the date hereof, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Indemnitee hereby agree as follows:
 
AGREEMENT
 
1. Indemnification of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent authorized or permitted by the
provisions of the State Statutes, or any successor statute or amendment thereof,
or any other statutory provisions authorizing or permitting such indemnification
that is adopted after the date of this Agreement.
 
2. Additional Indemnity. Subject only to the exclusions set forth in Section 3
of this Agreement, the Company hereby further agrees to hold harmless, indemnify
and defend Indemnitee:
 
 (a) against any and all expenses (including fees for attorneys, accountants,
private investigators, court and transcript costs, fees and expenses of
witnesses, travel expenses and all other like disbursements or expenses
reasonably incurred by or for Indemnitee), judgment damages, fines, penalties
and amounts paid in settlement (including all interest assessments and other
charges paid or payable in connection with or in respect of such judgment,
fines, penalties or amounts paid in settlement) actually and reasonably incurred
by or for Indemnitee in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (including an action by or in the right of the Company) (a
“Covered Action”) to which Indemnitee is made a party as a result of the fact
that at the time of the act or omission which is the subject matter of such
Covered Action Indemnitee was a director, officer or employee of the Company;
and
 
(b) otherwise to the fullest extent as may be provided to Indemnitee by the
Company under the non-exclusivity provisions of the Bylaws of the Company, the
State Statutes or any employment agreement between the Company and Indemnitee.
The provisions of this Agreement are in addition to, and not in limitation of,
the provisions of such Bylaws, the State Statutes or any employment agreement
between the Company and Indemnitee.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Limitations on Additional Indemnity. No indemnity pursuant to Sections 1 and
2 of this Agreement shall be paid by the Company to the extent that:
 
(a) payment therefor is actually made to Indemnitee under a valid and
collectible insurance policy or policies, except with respect to any excess
amount due to Indemnitee beyond the amount of payment to Indemnitee under such
insurance policy or policies. Notwithstanding the availability of such insurance
policy or policies, Indemnitee also may claim indemnification from the Company
pursuant to this Agreement by assigning to the Company in writing any claims of
Indemnitee under such insurance policy or policies to the extent of the amount
Indemnitee is paid by the Company;
 
(b) Indemnitee is indemnified by the Company otherwise than pursuant to this
Agreement;
 
(c) final judgment is rendered against Indemnitee for the payment of dividends
or other distributions to stockholders of the Company in violation of the
provisions of Subsection 2 of Nevada Revised Statutes Section 78.300, as
amended;
 
(d) final judgment is rendered against Indemnitee for an accounting of profits
made from the purchase or sale by Indemnitee of securities of the Company
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended (the “Act”), or other similar provisions of any federal, state
or local statutory law;
 
(e) Indemnitee’s conduct giving rise to the claim for indemnification is finally
adjudged by a court of competent jurisdiction to have been a breach of fiduciary
duty which involved intentional misconduct, fraud or a knowing violation of the
law; and/or
 
(f) except as otherwise provided in this Agreement, in connection with all or
any part of a suit or other proceeding which is initiated or maintained by or on
behalf of Indemnitee, or any suit or other proceeding by Indemnitee against the
Company or its directors, officers, employees or other agents, unless (i) such
indemnification is expressly required by Nevada law; (ii) the suit or other
proceeding was expressly authorized by an official act of the Board of Directors
of the Company or (iii) such indemnification is provided by the Company, in its
sole discretion, pursuant to the powers vested in the Company under Nevada law.
 
4. Continuation of Indemnity. All agreements and obligations of the Company
contained in this Agreement shall continue during the period Indemnitee is a
Covered Person, and shall continue thereafter for so long as Indemnitee shall be
subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that Indemnitee was a Covered Person.
 
5. Advancement of Expenses. In the event Indemnitee incurs costs or expenses in
connection with the defense of any such civil, criminal, administrative or
investigative action, suit or proceeding (including any costs or expenses
incurred for any appeal therefor), the Company agrees to pay such costs or
expenses within 30 calendar days of submission of bills or vouchers for such
costs or expenses, provided that Indemnitee delivers to Company prior to such
payment a written undertaking by or on behalf of Indemnitee to repay the amount
paid by the Company, including amounts paid in settlement, if it is ultimately
determined by a court of competent jurisdiction that Indemnitee is not entitled
to be indemnified by the Company for such expenses under the provisions of the
State Statutes, the Bylaws, this Agreement or otherwise. However, in the case of
an action brought against Indemnitee by the Company pursuant to the provisions
of Section 16(b) of the Act, or other similar provisions of any federal, state
or local statutory law for an accounting of profits made from the purchase or
sale by Indemnitee of securities of the Company, Indemnitee’s costs and expenses
will not be advanced unless such advancement is approved by the Board of
Directors by a majority vote of a quorum consisting of directors who are not
parties to the action, suit or proceeding, or, if such a quorum cannot be
obtained, by independent legal counsel in a written opinion that such
indemnification is proper in the circumstances.
 
6. Presumptions and Effect on Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement. The termination of any action, suit or proceeding by
judgment, order, settlement, arbitration award, conviction or by a plea of nolo
contendere or its equivalent shall not affect this presumption except as may be
provided in Section 3 of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement of any action, suit or proceeding, if a request with
respect thereto is to be made against the Company under this Agreement,
Indemnitee shall notify the Company of the commencement thereof; but the failure
by Indemnitee to notify the Company will not relieve the Company of any
liability which it may have to Indemnitee under this Agreement or otherwise.
With respect to any such action, suit or proceeding as to which Indemnitee
notifies the Company as required herein:
 
(a) The Company shall be entitled to participate therein at its own expense;
 
(b) Except as otherwise provided below, to the extent that it may wish, the
Company, jointly with any other indemnifying party similarly notified, shall be
entitled to assume the defense of Indemnitee with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election to assume the defense of Indemnitee in the action, suit or proceeding,
the Company will not be liable to Indemnitee under this Agreement for any legal
or other expenses subsequently incurred by Indemnitee in connection with the
defense thereof, other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ its own counsel in
such action, suit or proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense shall be
at the sole expense of Indemnitee unless (i) the employment of counsel by
Indemnitee at the Company’s expense has been authorized in writing by the
Company; (ii) Indemnitee shall have reasonably concluded, upon advice of counsel
experienced in such matters, that there may be a conflict of interest between
the Company and Indemnitee in the conduct of the defense of such action; or
(iii) the Company shall not in fact have employed counsel to assume the defense
of such action, suit or proceeding. In each such instance set forth in (i)
through (iii) of this paragraph (b), the reasonable cost of Indemnitee’s counsel
shall be borne by the Company. Notwithstanding the foregoing, the Company shall
not be entitled to assume the defense of any action, suit or proceeding brought
against Indemnitee by or on behalf of the Company or as to which Indemnitee
shall have reasonably made the conclusion provided in (ii) above; and
 
(c) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without the
Company’s prior written consent. The Company shall not settle any action or
claim in any manner that would impose any penalty or limitation on Indemnitee
without Indemnitee’s prior written consent. Neither the Company nor Indemnitee
will unreasonably withhold consent to any proposed settlement.
 
8. Enforcement.
 
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Indemnitee to continue as a Covered Person, and acknowledges that
Indemnitee is relying on this Agreement in continuing in such capacity.
 
(b) In the event Indemnitee is required to bring any action to enforce his or
her rights or to collect moneys due under this Agreement, the Company shall
advance Indemnitee all of Indemnitee’s reasonable fees and expenses in bringing
and pursuing such action. Indemnitee shall be responsible for reimbursement to
the Company of such advance unless it is ultimately determined by a court of
competent jurisdiction that Indemnity is entitled to be indemnified by the
Company for such fees and expenses under the provisions of the State Statutes,
the Bylaws, this Agreement or otherwise.
 
9. No Employment Rights. Nothing in this Agreement is intended to confer on
Indemnitee any right to continue in the employ of the Company for any period of
time or to interfere with or otherwise restrict in any way the rights of the
Company or of Indemnitee, which rights are hereby expressly reserved by each, to
terminate Indemnitee’s service at any time and for any reason, with or without
cause, except as may be provided otherwise in an agreement, if any, between the
Company and Indemnitee.
 
10. Severability. Each of the provisions of this Agreement are separate and
distinct and independent of one another, so that if any provision of this
Agreement shall be held by a court of competent jurisdiction to be invalid or
unenforceable for any reason, such invalidity or unenforceability shall not
effect the validity or enforceability of the other provisions of this Agreement.
If any provision of this Agreement is so held to be invalid or unenforceable,
the parties agree that the court making such determination shall have the power
to amend such provision or to delete specific words or phrases so that such
provision shall then be enforceable to the fullest extent permitted by law
unless such change is contrary to the intent of the parties hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
11. Subrogation. In the event of payment to Indemnitee under this Agreement, the
Company shall be subrogated to the extent of the amount of such payment to all
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary or reasonable to secure such rights,
including, without limitation, the execution of such documents necessary or
reasonable to enable the Company to effectively bring suit to enforce such
rights.
 
12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada without resort to conflict of
laws principles.
 
13. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) when
delivered by hand and receipted for by the party to whom said communication
shall have been directed or (ii) if mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which said
communication is so mailed and addressed to the appropriate party at the
following address (as such address may be changed by a party by delivering
notice of such change in the manner set forth in this Section 13):
 
If to Indemnitee:
______________________________   ______________________________   
______________________________ 

 
If to the Company:
Parametric Sound Corporation
 
1941 Ramrod Avenue
 
Suite #100
 
Henderson, NV  89014

  
14. Binding Effect; Amendment. This Agreement shall be binding on the parties,
their heirs, personal representatives, successors and assigns, and shall inure
to the benefit of Indemnitee, his or her heirs, personal representatives and
assigns, and to the benefit of the Company, its successors and assigns. No
amendment, modification, termination or cancellation of this Agreement shall be
effective unless in a writing signed by both parties.
 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.


INDEMNITEE:


By:
___________________________________    



COMPANY:
Parametric Sound Corporation,
a Nevada corporation


By:
/s/                                                   
Elwood G. Norris
 
Chief Executive Officer

 
 
 
4

--------------------------------------------------------------------------------

 